Citation Nr: 0935579	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  95-20 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1960 to November 
1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Newark, New 
Jersey.  Jurisdiction over this case has been transferred to 
the RO in St. Petersburg, Florida.  

In September 1995, the Veteran testified before a Decision 
Review Officer (DRO) at the RO in Newark, New Jersey.  A 
transcript of that hearing is of record.

In March 1997, the Veteran testified at a personal hearing in 
Washington D.C. before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

This matter was previously before the Board in April 1997 and 
was remanded for further development.  In March 2003, the 
Board denied the Veteran's claim for entitlement to service 
connection for cervical spine disability.  The Veteran 
appealed the Board's March 2003 decision which denied the 
claim to the United States Court of Appeals for Veterans 
Claims (Court).  In a September 2003 Order, the Court granted 
a Joint Motion, vacated the Board's March 2003 decision and 
remanded the matter to the Board for action consistent with 
the Joint Motion.  In November 2004, the Board remanded the 
Veteran's claim to the RO for further development.  In 
October 2005, the Board denied the Veteran's claim for 
entitlement to service connection.  The Veteran appealed the 
Board's October 2005 decision which denied the claim to the 
Court.  In a November 2007 Memorandum Decision, the Court 
vacated the Board's October 2005 decision and remanded the 
claim.  In June 2008, the Board remanded the claim for 
further development.  It has now returned to the Board for 
further appellate consideration. 




FINDING OF FACT

The competent credible evidence of record does not establish 
that the Veteran's current cervical spine disability is 
causally related to his active service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the appellant in March 2001, August 
2001, March 2005, and October 2008, VA informed the appellant 
of what evidence was required to substantiate his claim, and 
of his and VA's respective duties for obtaining evidence.  
The October 2008 VA correspondence notified him that a 
disability rating and effective date would be assigned, in 
the event of award of the benefit sought, as required by the 
Court in Dingess/Hartman.  In Pelegrini, supra, the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because VCAA notice in this case was not completed 
prior to the initial AOJ adjudication denying the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although 
complete notice was provided to the appellant after the 
initial adjudication, the Board finds that this deficiency is 
not prejudicial to the Veteran.  Due to the Board's finding 
that the preponderance of the evidence is against a finding 
of service-connection, no effective date or disability rating 
will be assigned, therefore, there can be no prejudice. 

The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
the Veterans service treatment records (STRs), photographs, 
service personnel records, deck logs from the U.S.S. Taconic 
and the U.S.S. Rankin, private treatment records, and VA 
examination records, as well as the Veteran's statements in 
support of his claims, to include his testimony at a 
September 1995 DRO Hearing and at a March 1997 Board Hearing.  
The Board has carefully reviewed the statements and concludes 
that there has been no identification of further available 
evidence not already of record.  

In the Court's November 2007 Remand, it ordered VA to attempt 
to obtain all relevant records, including deck logs from the 
U.S.S. Taconic from August 1960 through September 22, 1960, 
and any additional STRs of the Veteran, particularly any 
between August 30, 1960 and May 1962.  The Board notes that a 
review of the Veteran's military personnel records reflects 
that the Veteran was in transit between August 30 and 
September 5, 1960 and did not serve aboard the U.S.S. Taconic 
until September 5; therefore, deck logs from August 1960 
would not be probative of the issue at hand.  (See 
Administrative Remarks, NAVPERS-601, record of transfer and 
record of receipt, dated in 1960).  Regardless, the Board 
notes that sufficient attempts to obtain these records have 
been made pursuant to the Court's order.  An October 2008 
report from the National Personnel Records Center (NPRC) 
indicates that the Veteran's service treatment records (STRs) 
were mailed to the VARO in December 1975 (when the Veteran 
had a different claim pending).  Another NPRC report, also 
dated in October 2008, reflects that there are no clinical 
records for the U.S.S. Taconic.  Correspondence, dated in 
November 2008, from the National Archives and Records 
Administration reflects that it reviewed the deck logs for 
August and September 1960 and found no information regarding 
any injury sustained by the Veteran.  Moreover, the September 
1960 deck logs are in the evidence of record.

The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding available 
evidence with respect to the Veteran's claim.  

VA's duty to provide a medical examination is not triggered 
unless the record contains competent evidence of a current 
disability or symptoms of a current disability, evidence 
establishing that an event, injury, or disease occurred in 
service or a disease manifested during an applicable 
presumptive period, and an indication that the disability or 
persistent or recurrent symptoms of a disability, may be 
associated with service or a service-connected disability. 38 
U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As discussed in greater detail below, there is no 
competent credible evidence of record that the Veteran 
sustained a neck injury in service.  As the record does not 
establish the occurrence of an event in service, an 
examination is not warranted pursuant to McLendon.   

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Certain diseases may be presumed to have been incurred in, or 
aggravated by, service if manifest to a degree of 10 percent 
or more within one year from the date of separation from 
service. 38 C.F.R. § 3.307(a)(3); 3.309(a). 

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.  

The Veteran avers that he injured his neck when he fell off a 
ladder and hit his head on a Navy ship while in service.  The 
first element of a claim for service connection is that there 
must be evidence of a current disability.  Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997).  A December 1994 VA 
examination report reflects a diagnosis of degenerative joint 
disease of the cervical spine; therefore, the Board finds 
that the Veteran has a current disability.

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  The Board finds, for the reasons noted below, that 
there is no credible competent evidence of an in-service neck 
injury.

The evidence of record contains the Veteran's STRs between 
March 1960 and November 1963.  The STRs do not contain any 
indication that the Veteran fell off a ladder or injured his 
neck or head.  

There are no STRs, with the exception of dental and 
immunization records, dated between August 1960 and May 1962; 
thus, the Veteran suggests that the injury occurred during 
this time period and that his pertinent STRs are missing.  
The evidence of record includes three photographs, which 
appear to be the Veteran with a bandage or cast on his right 
arm.  The Veteran avers that the photographs which depict an 
injury, along with a lack of corresponding STRs, are 
indicative that his STRs are not complete.  The Board notes 
that the Veteran does not contend, and there is no evidence, 
that his injured right arm is in any way etiologically 
related to his current cervical spine disability, and a 
discussion of the arm relates solely to the issue of STR 
completeness.  

When at least a portion of the service records cannot be 
located, through no fault of the Veteran, VA has a 
"heightened" obligation to more fully discuss the reasons and 
bases for its decision and to carefully consider applying the 
benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

As noted above, an NPRC response, dated in October 2008, 
reflects that all the Veteran's STRs were mailed to VA in 
December 1975.  These records do not reflect an injury to the 
Veteran's right arm or wrist, as the photographs suggest.  
However, even if the Board were to find that the Veteran's 
STRs were incomplete, such an incompleteness with regard to a 
right wrist injury would not be indicative that the Veteran 
had a neck or head injury causing bleeding between September 
5, 1960 (his date of arrival on the U.S.S. Taconic) and May 
1962.  

The Board notes that the U.S.S. Taconic deck logs between 
August 1960 and December 1962 are negative for any incident 
involving the Veteran, other than a March 1962 annotation 
that he completed shore duty.  The Veteran concurs with this 
fact.  (See August 2001 and December 2002 statement by 
Veteran).  In addition, the 1963 deck logs for the U.S.S. 
Rankin, the ship to which the Veteran transferred, are also 
negative for any injury to the Veteran.  The Board further 
notes that the U.S.S. Taconic and U.S.S. Rankin deck logs 
contain numerous annotations of injuries to other service 
members, including falling off ladders, hitting heads, and/or 
receiving lacerations (e.g. April 13, 1961, October 5, 1961, 
July 12, 1962, October 18, 1962, December 21, 1962, and 
January 7, 1963); therefore, it is highly likely that if the 
Veteran were to have injured himself in such a way, it would 
be annotated in the deck log.

The evidence of record includes numerous statements by the 
Veteran in which he avers that he does not know what happened 
during the alleged incident other than he was climbing a 
ladder and then someone was talking to him and he was 
bleeding profusely from the back of the head.  (See Veteran's 
statement dated in April 1995, transcript of September 1995 
DRO hearing, page 2, and transcript of March 1997 Board 
Hearing, page 3.)

The evidence of record includes a "buddy statement", dated 
in January 2005, by T.M.  In his statement, T.M. reported 
that the Veteran was seriously injured when he fell from a 
ladder and injured his back and neck aboard the U.S.S. 
Taconic in 1961.  The statement does not reflect that T.M. 
witnessed the alleged incident, and does not refer to the 
Veteran bleeding from the head.  T.M. further reported that 
the Veteran had " a lot of trouble with his neck and back . 
. . and that he would go to Sick Bay for treatment."

The evidence of record also includes a statement by R.S., the 
Veteran's sister, dated in November 2000.  In her statement, 
R.S. reported that her mother received a telephone call and 
was told by a sailor that the Veteran had fallen and broken 
his neck.  

In adjudicating a claim, the Board must assess the competence 
and credibility of the witnesses.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The Board 
acknowledges that a witness is competent to give evidence 
about what he or she experienced or observed.  Competency of 
evidence, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006) (The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  If the Board concludes 
that the lay evidence presented by a Veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the Veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence).  For the 
following reasons, the Board finds that the statements of the 
Veteran, T.M., and R.S. are less than credible, when 
considered with the record as a whole.

As noted above, T.M. does not report in his letter that he 
witnessed the incident.  Moreover, he states that the Veteran 
was "seriously" injured; however, the Veteran has reported 
that he does not recall if he received stitches, but only 
that he was kept for observation for three quarters of a day, 
and sought subsequent treatment on several later occasions 
for a painful neck and problem with his hands.  (See Board 
Hearing transcript, page 3, and DRO hearing transcript, page 
40.)

In her statement, R.S. reports that a sailor telephoned her 
mother and told her that the Veteran had broken his neck.  
There is no evidence of record as to the identity of the 
sailor or when he telephoned the Veteran's mother.  Given the 
state of telephone service in 1961, the lack of commercial 
cellular phones at the time, the fact that the Veteran 
alleges the incident happened aboard ship, and the fact that 
the Veteran alleges he was kept for observation for less than 
a day, the Board finds R.S.'s statement that someone 
telephoned the Veteran's mother to report he had broken his 
neck to be less than credible.

The Veteran avers that he does not know what happened, other 
than he was climbing a ladder, and then awoke with his head 
bleeding, and at one point was on a stretcher being examined.  
As noted above, the evidence of record does not contain any 
STRs or deck logs which corroborate this.  In addition, 
although the Veteran avers that he was told he passed out, 
there is no evidence of record, nor does he contend, that he 
ever was treated or examined as to why he passed out.  
Moreover, he has not averred that he broke his neck, that x-
rays were taken, or that he had any stitches removed.  The 
Board finds it unlikely that if the Veteran sustained a 
bleeding head injury, there would not be a record of the 
incident in the ship's deck log, or any STRs documenting 
treatment of the injury, to include x-rays, stitches, follow-
up treatment, or an examination to determine the cause of the 
fall.  An STR dated in December 1962, when the Veteran 
transferred to the U.S.S. Rankin, reflects that the Veteran 
was physically qualified for transfer.  Moreover, the Board 
notes that the Veteran's November 1963 report of medical 
examination upon separation reflects that, upon clinical 
evaluation, the Veteran's head and neck were noted to be 
normal.  No scars to the Veteran's head were noted, other 
than to his face. 

The Board finds that the objective evidence of record, to 
include the Veteran's STRs and the ship desk logs, is of 
greater probative value than the statements of the Veteran, 
T.M., and R.S.   Therefore, the Board finds that there is no 
competent, credible evidence that the Veteran sustained a 
cervical spine injury in service.  Because the second element 
of a claim for service connection has not been met, 
entitlement to service connection for a cervical spine 
disability is not warranted.

Even if the Board were to find that the Veteran had an in-
service injury, the competent clinical evidence of record 
does not causally relate the Veteran's current disability to 
that incident, which is the third element for a claim of 
service connection. 

The evidence of record includes a July 1994 report by Dr. 
J.A.  (The Board notes that the appellant's and VA's briefs 
in 2006 incorrectly refer to this report as a report/opinion 
by Dr. W. when it is actually a report by Dr. J.A.).  Dr. 
J.A.'s report reflects that the Veteran reported that when he 
was in the Navy, he fell backwards off a ladder, having 
passed out from gas fumes, and had a neck injury.  Dr. J.A. 
opined that "this is most likely the primary origin of his 
marked spinal degenerative disease in the cervical spine."  
The Veteran's reported statement was made more than 33 years 
after the alleged incident, and conflicts with the Veteran's 
other statements that he does not know why he passed out.  

With regard to providing a nexus opinion, Dr. J.A.s opinion 
is inadequate because it is based on uncorroborated history 
as reported by the Veteran, and does not provide supporting 
rationale.  A medical opinion is inadequate if it is not 
based on consideration of prior medical history and 
examinations.  Moreover, a mere conclusion by a medical 
doctor is insufficient to allow the Board to make an informed 
evaluation of whether direct service connection is warranted.  
See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale 
to support his opinion."  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  With these considerations in mind, the Board 
finds that Dr. J.A.'s opinion has limited, if any probative, 
value.  

The evidence of record also includes a letter by Dr. J.K., 
dated in June 1995, which states that the Veteran reported 
that he had a neck injury when he was in the Navy but he 
"denies any residual symptoms" prior to a May 1994 motor 
vehicle accident.  Such a statement indicates that any in-
service injury must have been acute and transitory and 
resolved without residual disability.  See 38 C.F.R. 
§ 3.303(b)(2004).
This is supported by the Veteran's November 1963 report of 
medical examination for separation purposes which notes a 
normal neck upon clinical evaluation.

As noted above, there is no medical evidence of record that 
the Veteran had a cervical spine injury in service.  The 
first medical evidence of a cervical spine injury are June 
1994 private medical records which reflect that the Veteran 
reported having been in a motor vehicle accident in May 1994; 
more than 30 years after the Veteran's separation from 
service.  The Board notes that evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The Veteran has expressed a belief that his cervical spine 
disability is related to active service.  However, the Board 
notes that the Veteran has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  Espiritu, supra. 

As noted above, when at least a portion of the service 
records cannot be located, through no fault of the Veteran, 
VA has a "heightened" obligation to more fully discuss the 
reasons and bases for its decision and to carefully consider 
applying the benefit- of-the-doubt doctrine.  Even if the 
Board were to find that there were missing STRs, the 
threshold for allowance of a claim is not lowered and the 
need for probative medical nexus evidence causally relating 
the current disability at issue to service is not eliminated; 
rather, the Board's obligation to discuss and evaluate 
evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 
(1996).  The Board finds, for the above reasons, that the 
competent credible evidence of record does not establish that 
the Veteran had an in-service injury, or that any alleged in-
service injury is causally related to the Veteran's current 
cervical spine disability.

In conclusion, the evidence fails to demonstrate that the 
Veteran's cervical spine disability was incurred in, or 
aggravated by, active service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for a cervical spine 
disability is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


